Exhibit 10(b)

FORM OF
FIRST AMENDED AND RESTATED GUARANTY AND SURETYSHIP AGREEMENT
IN CONSIDERATION of credit granted or to be granted by PNC Bank, National
Association ("PNC Bank") and various other financial institutions from time to
time (PNC Bank and such other financial institutions are each a "Lender" and
collectively, the "Lenders") pursuant to that certain First Amended and Restated
Credit Agreement, dated March 7, 2014, by and among MSA Safety Incorporated, a
Pennsylvania corporation (the "Debtor"), the Guarantors (as defined in the
Credit Agreement) party thereto, the Lenders and PNC Bank, as administrative
agent for the Lenders (PNC Bank, in such capacity, the "Administrative Agent")
(as may be further amended, restated, modified or supplemented from time to
time, the "Credit Agreement"), intending to be legally bound hereby, and to
induce the Lenders to maintain or extend credit to the Debtor, MSA Worldwide,
LLC, a Pennsylvania limited liability company ("MSAW"), Mine Safety Appliances
Company LLC, a Pennsylvania limited liability company ("MSACL"), MSA Advanced
Detection, LLC, a Pennsylvania limited liability company ("MADL"), General
Monitors Transnational, LLC, a Nevada limited liability company ("GMTL"),
General Monitors, Inc., a Nevada corporation (f/k/a Fifty Acquisition Corp.)
("GMI"), MSA International, Inc., a Delaware corporation ("MSAII"), MSA Safety
Development, LLC, a Pennsylvania limited liability company ("MSASD"), MSA
Technology, LLC, a Pennsylvania limited liability company ("MSAT"), MSA
Innovation, LLC ("MSAI"), a Pennsylvania limited liability company and each
other Person that joins as a Guarantor hereunder from time to time (MSAW, MSACL,
MADL, GMTL, GMI, MSAII, MSASD, MSAT, MSAI and such other Persons are each, a
"Guarantor", and collectively, the "Guarantors"), this 7th day of March, 2014,
hereby jointly and severally with each of the other Guarantors (as defined in
the Credit Agreement):
1.Become absolute and unconditional guarantors and sureties as though they were
primary obligors to the Administrative Agent and the Lenders, their respective
successors, endorsees and assigns, for (i) the prompt payment and performance
when due (whether at maturity, by declaration, acceleration or otherwise) of all
existing and future liabilities and obligations (including, without limitation,
the Obligations (as defined in the Credit Agreement)) of the Debtor to the
Administrative Agent and the Lenders including, without limitation, all
extensions, modifications, renewals thereof and substitutions therefor, whether
absolute or contingent, direct or indirect, matured or unmatured, sole, joint or
several, of any nature whatsoever, without regard to the validity,
enforceability or regularity thereof including, without limitation, continuing
interest thereon in accordance with the terms thereof and all expenses
(including any legal expenses) incurred by the Administrative Agent or any
Lender in enforcing any rights with regard to or collecting against any
Guarantor under this First Amended and Restated Guaranty and Suretyship
Agreement (this "Agreement") and (ii) the due and punctual performance of and/or
compliance with all of the terms, conditions and covenants contained in each of
the Credit Agreement, the Notes (as defined in the Credit Agreement) and the
other Loan Documents (as defined in the Credit Agreement) to be performed or
complied with by the Debtor and the accuracy in all material respects (without
duplication of any materiality qualifier contained therein) of the Debtor's
representations and warranties contained in each of the Loan Documents
(hereinafter collectively referred to as the "Debtor Liabilities"), whether or
not such Debtor Liabilities or any portion thereof shall hereafter be released
or discharged or is for any reason invalid or unenforceable (capitalized terms
used in this Agreement that are defined in the Credit Agreement shall have the
meanings assigned to them therein unless otherwise defined in this Agreement);
and
2.    Assent to all agreements made or to be made between the Administrative
Agent or any Lender and any other Person(s) liable, either absolutely or
contingently, on any of the Debtor Liabilities, including any and all such
agreements made by the Debtor and any co-maker, endorser, pledgor, surety or
guarantor (any such Person being hereinafter referred to as an "Obligor"), and
further agree that the Guarantors' liability hereunder shall not be reduced or
diminished by such agreements in any way; and




--------------------------------------------------------------------------------




3.    Consent and agree that the Guarantors' obligations and liabilities
hereunder shall in no way be reduced, limited, waived or released if any other
Person or Persons is presently or in the future becomes a surety or guarantor in
regard to the Debtor Liabilities or any other liabilities among the Debtor, the
Administrative Agent and the Lenders; and
4.    Consent that the Administrative Agent and the Lenders may, at their
option, without in any way affecting the Guarantors' liability hereunder: (i)
exchange, surrender or release any or all collateral security or any
endorsement, guaranty or surety held by the Administrative Agent or the Lenders
for any of the Debtor Liabilities; (ii) renew, extend, modify, supplement,
amend, release, alter or compromise the terms of any or all of the Debtor
Liabilities; and (iii) waive or fail to perfect the Administrative Agent's and
the Lenders' rights or remedies against the Debtor or the collateral security
for any of the Debtor Liabilities; and
5.    Warrants that the addresses specified on the signature page hereof,
immediately below each Guarantor's name, is such Guarantor's true and correct
address, and agrees to notify the Administrative Agent, in the manner
hereinafter specified, within three (3) days after any change in any Guarantor's
address.
CONTINUING GUARANTY. This Agreement shall be a continuing one and shall continue
in full force and effect until (subject to the terms and conditions of the
Section of this Agreement entitled Bankruptcy of the Debtor), all Debtor
Liabilities and all other amounts payable under the Loan Documents have been
paid and performed in full, and all Commitments have terminated. Without
limiting the generality of the foregoing, each Guarantor hereby irrevocably
waives any right to terminate or revoke this Agreement.
EXTENT OF GUARANTORS' LIABILITY. This Agreement shall be and is intended to be
an absolute and unconditional guaranty and suretyship for the aggregate of the
Debtor Liabilities including, but not limited to, the Indebtedness evidenced by
the Notes. The Administrative Agent may apply any payment received on account of
the Debtor Liabilities in such order as the Lenders, in their sole discretion,
may elect. The obligations of the Guarantors under this Agreement, when
construed collectively with the obligations of any other Person that becomes a
Guarantor in accordance with the terms of the Credit Agreement are intended to
be the joint and several obligations of the Guarantors and such other Persons
that become Guarantors under the Credit Agreement, and this Agreement, when
construed in connection with such other Guaranty Agreements is intended to be an
absolute and unconditional guaranty and suretyship for the aggregate of the
Debtor Liabilities subject to the limitation of the Guarantors' total liability
hereunder set forth below.
Subject to the remainder of this Section [Extent of Guarantors' Liability], but
otherwise notwithstanding anything to the contrary contained in this Agreement,
the maximum liability of each Guarantor under this Agreement shall not exceed
the sum of (i) that portion of the Debtor Liabilities, the proceeds of which are
used by the Debtor to make Valuable Transfers (as hereinafter defined) to such
Guarantor, plus (ii) ninety-five percent (95%) of the Adjusted Net Worth (as
hereinafter defined), but only to the extent that Adjusted Net Worth is a
positive number, of such Guarantor at the date of this Agreement. For purposes
of this Section [Extent of Guarantors' Liability]:
"Adjusted Net Worth" shall mean, as of any date of determination thereof, the
excess of (i) the amount of the fair saleable value of the assets of such
Guarantor as of the date of such determination, determined in accordance with
applicable federal and state Laws governing determinations of insolvency of
debtors, over (ii) the amount of all liabilities of such Guarantor, contingent
or otherwise, as of the date of such determination, determined on the basis
provided in the preceding clause (i), in all events prior to giving effect to
Valuable Transfers.



- 2 -

--------------------------------------------------------------------------------




"Valuable Transfers" shall mean (a) all loans, advances, other credit
accommodations, or capital contributions made to such Guarantor with proceeds of
the Loans, (b) the amount of Letter of Credit Obligations with respect to
Letters of Credit issued to support the obligations or Indebtedness of such
Guarantor, (c) all debt securities or other obligations or Indebtedness of such
Guarantor acquired from such Guarantor or retired, redeemed, purchased or
acquired by such Guarantor with proceeds of any Loans or any Letters of Credit
issued to support the obligations or Indebtedness of such Guarantor, (d) all
equity securities of such Guarantor acquired from such Guarantor with the
proceeds of any Loans or of any drawings on Letters of Credit issued to support
the obligations of such Guarantor, (e) the fair market value of all property
acquired with proceeds of the Loans or of any drawings on Letters of Credit
issued to support the obligations or Indebtedness of such Guarantor and
transferred to such Guarantor, (f) the interest on and the fees in respect of
the Loans, the proceeds of which are used to make such a Valuable Transfer, and
(g) the value of any quantifiable economic benefits not included in clauses (a)
through (f) above, but includable in accordance with applicable federal and
state Laws governing determinations of the insolvency of debtors, accruing to
such Guarantor as a result of the Loans or the Letter of Credit Obligations.
The Guarantors agree that the Debtor Liabilities may at any time and from time
to time exceed the maximum liability of the Guarantors hereunder without
impairing this Agreement or affecting the rights and remedies of the
Administrative Agent and the Lenders hereunder. No payment or payments made by
the Debtor, any Guarantor or any other Person or received or collected by the
Administrative Agent or any Lender from the Debtor, any Guarantor or any other
Person by virtue of any action or proceeding or any set-off or appropriation or
application at any time or from time to time in reduction of or in payment of
the Debtor Liabilities shall be deemed to modify, reduce, release or otherwise
affect the liability of the Guarantors under this Agreement, and the Guarantors
shall, notwithstanding any such payment or payments (other than payments made to
the Administrative Agent or any Lender by the Guarantors or payments received or
collected by the Administrative Agent or any Lender from the Guarantors), remain
liable for the Debtor Liabilities up to the maximum liability amount of the
Guarantors set forth in this Section [Extent of Guarantors' Liability] until the
Debtor Liabilities are indefeasibly paid in full in cash, each Lender's
obligations to make Loans is terminated according to the terms of the Credit
Agreement, all Letters of Credit have either expired or have been cancelled or
cash collateralized (in accordance with the terms of the Credit Agreement) and
all Lender Provided Interest Rate Hedges have either expired or have been
terminated; provided, however, that, anything herein to the contrary
notwithstanding, in no event shall the Guarantors' liability under this Section
[Extent of Guarantors' Liability] exceed the maximum amount that, after giving
effect to the incurring of the obligations hereunder and to any rights to
contribution of the Guarantors from the Debtor and other Affiliates of the
Debtor, would not render the Administrative Agent's and the Lenders' right to
payment hereunder void, voidable or avoidable under any applicable fraudulent
transfer law; and further provided that if a greater amount of the Debtor
Liabilities than the maximum liability set forth in this Section [Extent of
Guarantors' Liability] could be repaid by the Guarantors as a result of an
increase in any Guarantor's Adjusted Net Worth subsequent to the date of this
Agreement, without rendering the Administrative Agent's and the Lenders' right
to payment hereunder void, voidable or avoidable under any applicable fraudulent
transfer law, then the amount of such Guarantor's maximum liability calculated
in the first sentence of this Section [Extent of Guarantors' Liability] shall be
calculated based upon such Guarantor's Adjusted Net Worth on such later date,
rather than the date of execution of this Agreement.



- 3 -

--------------------------------------------------------------------------------




UNCONDITIONAL LIABILITY. The Guarantors' liability hereunder is absolute and
unconditional and shall not be reduced, limited, waived, or released in any way
by reason of: (i) any failure of the Administrative Agent or any Lender to
obtain, retain, preserve, perfect or enforce any rights against any Person
(including without limitation, any Obligor) or in any property securing any or
all of the Debtor Liabilities; (ii) the invalidity or irregularity of any such
rights that the Administrative Agent and the Lenders may attempt to obtain;
(iii) any delay in enforcing or any failure to enforce such rights, even if such
rights are thereby lost; (iv) any delay in making demand on any Obligor for
payment or performance of any or all of the Debtor Liabilities; or (v) from time
to time, the payment in full and subsequent incurring of any Debtor Liabilities.
RIGHT OF SET-OFF. As security for the prompt payment when due on the liabilities
of the Guarantors hereunder, the Guarantors hereby grant to the Administrative
Agent and the Lenders a lien and security interest in all property of the
Guarantors now or at any later time in the Administrative Agent's or any
Lender's possession in any capacity including, but not limited to, any balance
or share of any deposit account, or otherwise, now or hereafter owed by the
Administrative Agent or any Lender from time to time to the Guarantors in any
regard or in any capacity, and whether or not then due. Such lien and security
interest shall be independent of any right of setoff that the Administrative
Agent and the Lenders may have. If any liability of any Guarantor hereunder is
not paid to the Administrative Agent when due, the Administrative Agent and the
Lenders may forthwith: (i) set-off against the liabilities of any Guarantor
hereunder all moneys owed by the Administrative Agent or any Lender to any
Guarantor in any capacity, whether or not then due, and whether provisionally or
finally credited upon the Administrative Agent's and the Lenders' books and
records; and (ii) sell all or any part of any such property held as collateral
on or at the option of the Administrative Agent and the Lenders, at any time or
times without advertisement, demand or notice to any Guarantor (any and all of
which are hereby waived), except such notice, if any, as may be required by Law
and cannot be waived, with the right on the part of the Administrative Agent and
the Lenders or their respective nominees to become the purchasers thereof at any
such sale, free of any equity of redemption and of all other claims.
WAIVER. The Guarantors hereby waive all notice with respect to the present
existence or future incurrence of any Debtor Liabilities including, but not
limited to, the amount, terms and conditions thereof. The Guarantors hereby
consent to the taking of, or failure to take, from time to time, any action of
any nature whatsoever permitted by Law with respect to the Debtor Liabilities
and with respect to any rights against any Person or Persons (including, without
limitation, any Obligor), or in any property including, without limitation, any
renewals, extensions, modifications, postponements, compromises, indulgences,
waivers, surrenders, exchanges and releases, and the Guarantors will remain
fully liable hereunder notwithstanding any or all of the foregoing. The granting
of an express written release of any Guarantor's liability hereunder or any
other Obligor's liability shall be effective only with respect to the liability
hereunder of such Guarantor or Obligor who is specifically so expressly released
but shall in no way affect the liability hereunder of any Guarantor or any
Obligor not so expressly released. The dissolution of any Guarantor, or any
other Obligor, shall in no way affect the liability hereunder or that of any
other Obligor. Each Guarantor hereby expressly waives: (i) notices of acceptance
hereof; (ii) any presentment, demand, protest, notice of default in connection
with the Debtor Liabilities, dishonor or notice of dishonor; (iii) any right of
indemnification; and (iv) any defense arising by reason of any disability or
other defense whatsoever to the liability of the Debtor, or any other
circumstance which might otherwise constitute a defense available to, or in
discharge of, such Guarantor with respect to its obligations hereunder.



- 4 -

--------------------------------------------------------------------------------




No payment by any Guarantor shall entitle any other Obligor, by subrogation,
contribution, indemnification or otherwise, to succeed to any of the rights of
the Administrative Agent and the Lenders, including rights to any payment made
on account of the Debtor Liabilities, regardless of the source of such payment,
and no Guarantor shall have any right of subrogation, contribution,
indemnification or other rights to be reimbursed, made whole or otherwise
compensated by any other Obligor with respect to any payments made hereunder,
until all of the Debtor's obligations to the Administrative Agent and the
Lenders under the Credit Agreement and the other Loan Documents are satisfied in
full and are not subject to any right of disgorgement and the Commitments are
terminated. Each Guarantor hereby waives any benefit of and any right to
participate in any collateral security now or hereafter held by the
Administrative Agent and the Lenders or any failure or refusal by the
Administrative Agent and the Lenders to perfect an interest in any collateral
security.
BANKRUPTCY OF THE DEBTOR. Neither the Guarantors' obligations to make payment in
accordance with the terms of this Agreement nor any remedy for the enforcement
hereof shall be impaired, modified, changed, released or limited in any manner
whatsoever by the Debtor's bankruptcy or by any impairment, modification,
change, release or limitation of (i) the liability of the Debtor, any Person
assuming the obligations of the Debtor under the Credit Agreement or any of the
other Loan Documents or the Debtor's estate in bankruptcy or (ii) any remedy for
the enforcement of the Debtor Liabilities, either of which result from the
operation of any present or further provision of any bankruptcy act, Law or
equitable cause or from the decision of any court. The Guarantors agree that to
the extent that the Debtor or any other Obligor makes a payment or payments to
the Administrative Agent or any Lender, which payment or payments or any part
thereof are subsequently invalidated, declared to be fraudulent or preferential,
set aside and/or required to be paid to a trustee, receiver or any other Person
under any bankruptcy act, Law or equitable cause, then to the extent of such
payment, the Debtor Liabilities or part thereof intended to be satisfied shall
be revived and continued in full force and effect as if said payment had not
been made.



- 5 -

--------------------------------------------------------------------------------




PRIMARY LIABILITY OF THE GUARANTORS. The Guarantors agree that this Agreement
may be enforced by the Administrative Agent and the Lenders without the
necessity at any time of resorting to or exhausting any other security or
collateral and without the necessity at any time of having recourse to the
Credit Agreement and the other Loan Documents, or any collateral now or
hereafter securing the Debtor Liabilities or otherwise, and each Guarantor
hereby waives the right to require the Administrative Agent and the Lenders to
proceed against any other Obligor or to require the Administrative Agent and the
Lenders to pursue any other remedy or enforce any other right. The Guarantors
further agree that nothing contained herein shall prevent the Administrative
Agent and the Lenders from suing on the Credit Agreement and the other Loan
Documents, or any of them, or foreclosing their Lien, if any, on any collateral
hereafter securing the Debtor Liabilities or from exercising any other rights
available under the Credit Agreement and the other Loan Documents, or any other
instrument of security if neither the Debtor nor the Guarantors timely satisfy
the Debtor Liabilities thereunder, and the exercise of any of the aforesaid
rights and the completion of any foreclosure proceedings shall not constitute a
discharge of any of the obligations of the Guarantors thereunder; it being the
purpose and intent of the Guarantors that the obligations of the Guarantors
hereunder shall be absolute, independent and unconditional. Neither the
obligations of the Guarantors under this Agreement nor any remedy for the
enforcement thereof shall be impaired, modified, changed or released in any
manner whatsoever by an impairment, modification, change, release or limitation
of the liability of the Debtor or by reason of the bankruptcy or insolvency of
the Debtor. If acceleration of the time for payment of any amount payable by the
Debtor is stayed upon the insolvency or bankruptcy of the Debtor, amounts
otherwise subject to acceleration under the terms of the Credit Agreement and
the other Loan Documents including, without limitation, interest at the rates
set forth in the Credit Agreement occurring after the date of such bankruptcy or
insolvency, shall nonetheless be payable by the Guarantors hereunder forthwith
on demand by the Administrative Agent. The Guarantors acknowledge that the term
"Debtor Liabilities" as used herein includes any payments made by the Debtor to
the Administrative Agent or the Lenders and subsequently recovered by the Debtor
or a trustee for the Debtor pursuant to bankruptcy or insolvency proceedings.
ACCELERATION OF THE GUARANTORS' LIABILITIES. Upon the occurrence of any of the
following events, all of the Debtor Liabilities, at the Administrative Agent's
and the Lenders' option, shall be deemed to be forthwith due and payable for the
purposes of this Agreement and for determining the liability of the Guarantors
hereunder, whether or not the Administrative Agent and the Lenders have any such
rights against any other Obligor, and whether or not the Administrative Agent
and the Lenders elect to exercise any rights or remedies against any other
Person or property including, without limitation, any other Obligor: (1) the
failure of any Guarantor to perform any covenant or obligation hereunder; or (2)
the occurrence of an Event of Default under the Credit Agreement; (3) except as
otherwise permitted pursuant to the terms of the Credit Agreement, the sale of
all or substantially all of the assets, or change in ownership, or the
dissolution, merger, consolidation or reorganization of any Guarantor; (4) any
information or signature heretofore or hereafter furnished to the Administrative
Agent or any Lender by any Guarantor, or delivered to the Administrative Agent
or any Lender by an Obligor in connection with any of the Debtor Liabilities, is
materially false or incorrect at the time when made; or (5) the failure of any
Guarantor or any Obligor to furnish the Administrative Agent and the Lenders
such financial and other information as required by the Loan Documents.



- 6 -

--------------------------------------------------------------------------------




RIGHTS OF THE GUARANTORS. All rights and remedies of the Guarantors against the
Debtor or any property of the Debtor or any collateral security for any of the
Debtor Liabilities, whether arising by promissory note, subrogation, security
agreement, mortgage or otherwise, shall in all respects be and remain
subordinate and junior in right of payment and priority to the prior and
indefeasible payment in full to the Administrative Agent and the Lenders of all
Debtor Liabilities and to the priority of the Administrative Agent and the
Lenders in any property of the Debtor and any collateral security for any of the
Debtor Liabilities. Any amount which may have been paid to any Guarantor on
account of any Indebtedness of the Debtor to any Guarantor, or on account of any
subrogation or other rights of any Guarantor against the Debtor, when all of the
Debtor Liabilities shall not have been indefeasibly paid in full, shall be held
by the undersigned in trust for the benefit of the Lenders and shall forthwith
be paid to the Administrative Agent to be credited and applied upon the Debtor
Liabilities, whether matured or unmatured.
NOTICE TO THE ADMINISTRATIVE AGENT AND THE LENDERS BY THE GUARANTORS. Any notice
to the Administrative Agent or the Lenders by the Guarantors pursuant to the
provisions hereof shall be sent by first-class or first-class express mail,
private overnight or next business day courier or telecopy with confirmation in
writing mailed first class, return receipt requested, in all cases with charges
prepaid, and any such properly given notice will be effective when received, to:
PNC Bank, National Association
Three PNC Plaza
225 Fifth Avenue, 4th Floor
Pittsburgh, Pennsylvania 15222
Attention: Tracy DeCock
Telephone: (412) 762-9999
Telecopier: (412) 762-4718
Notice by the Guarantors shall not, in any way, reduce, diminish or release the
liability of any other Obligor. In the event that this Agreement is preceded or
followed by any other guaranty or surety agreement(s) regarding the Debtor or
any other Person, all rights granted to the Administrative Agent and the Lenders
in such agreement(s) shall be deemed to be cumulative and this Agreement shall
not, in such event, be deemed to be cancelled, superseded, terminated or in any
way limited.
FINANCIAL STATEMENTS OF THE GUARANTORS. Financial information provided by the
Guarantors in connection herewith or with the Credit Agreement to the
Administrative Agent or any Lender is accurate and complete in all material
respects and has been prepared in accordance with GAAP. There has been no
Material Adverse Change since the date of such information. The Guarantors have
made full and true disclosure taken as a whole of all pertinent financial and
other information in connection with the transactions contemplated hereby.
JOINDER. Upon the execution and delivery by any other Person of a Guarantor
Joinder, such Person shall become a "Guarantor" hereunder with the same force
and effect as if it were originally a party to this Agreement and named as a
"Guarantor" on the signature pages hereto. The execution and delivery of any
such Guarantor Joinder shall not require the consent of any Guarantor or any
Obligor, and the rights and obligations of each Guarantor hereunder shall remain
in full force and effect notwithstanding the addition of any new Guarantor as a
party to this Agreement.



- 7 -

--------------------------------------------------------------------------------




MISCELLANEOUS. This Agreement shall be binding upon the Guarantors and the
Guarantors' respective successors and assigns, and shall inure to the benefit of
the Administrative Agent and the Lenders, their respective endorsers, successors
and assigns forever. If any provision of this Agreement shall for any reason be
held to be invalid or unenforceable, such invalidity or unenforceability shall
not affect any other provision hereof, but this Agreement shall be construed as
if such invalid or unenforceable provision had never been contained herein. All
matters arising hereunder shall be governed by the Laws of the Commonwealth of
Pennsylvania without regard to its conflict of laws principles, and the parties
hereto agree to the jurisdiction and venue of the Court of Common Pleas of
Allegheny County, Pennsylvania and the United States District Court for the
Western District of Pennsylvania with respect to any suit arising in connection
herewith.
WAIVER OF TRIAL BY JURY. THE UNDERSIGNED HEREBY EXPRESSLY, KNOWINGLY AND
VOLUNTARILY WAIVE ALL BENEFIT AND ADVANTAGE OF ANY RIGHT TO A TRIAL BY JURY, AND
THEY WILL NOT AT ANY TIME INSIST UPON, OR PLEAD OR IN ANY MANNER WHATSOEVER
CLAIM OR TAKE THE BENEFIT OR ADVANTAGE OF A TRIAL BY JURY IN ANY ACTION ARISING
IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS. THE
UNDERSIGNED (A) CERTIFY THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGE THAT THIS WAIVER CONSTITUTES A MATERIAL INDUCEMENT FOR THE
LENDERS TO ACCEPT THIS AGREEMENT AND MAKE THE LOANS.
AMENDMENT AND RESTATEMENT.    This Agreement amends and restates that certain
(i) Guaranty and Suretyship Agreement, dated October 13, 2010, made by GMTL for
the benefit of the Administrative Agent and the Lenders, (ii) Guaranty and
Suretyship Agreement, dated October 13, 2010, made by GMI for the benefit of the
Administrative Agent and the Lenders, and (iii) Guaranty and Suretyship
Agreement, effective November 18, 2011, made by MSAII for the benefit of the
Administrative Agent and the Lenders and is not a novation thereof.



























- 8 -

--------------------------------------------------------------------------------






























































[INTENTIONALLY LEFT BLANK]



- 9 -

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned Guarantors, intending to be legally bound,
have executed and delivered this Agreement on the day and year first above
written.
 
WITNESS:
 
MSA Worldwide, LLC
 
 
 
 
By:
/s/
By:
/s/
Name:
Richard Roda
Name:
Stacy McMahan
 
 
Title:
Senior Vice President, Chief Financial Officer and Treasurer
 
 
Address:
c/o MSA Safety Incorporated
 
 
 
1000 Cranberry Woods Drive
 
 
 
Cranberry Township, PA 16066
 
 
Attention:
Stacy McMahan, Senior Vice President and
 
 
 
Chief Financial Officer
 
 
Telephone:
724-741-8231
 
 
Telecopier:
724-741-1589
 
 
 
 
 
 
 
 
 
WITNESS:
 
Mine Safety Appliances Company LLC
 
 
 
 
By:
/s/
By:
/s/
Name:
Richard Roda
Name:
Stacy McMahan
 
 
Title:
Vice President
 
 
Address:
c/o MSA Safety Incorporated
 
 
 
1000 Cranberry Woods Drive
 
 
 
Cranberry Township, PA 16066
 
 
Attention:
Stacy McMahan, Senior Vice President and
 
 
 
Chief Financial Officer
 
 
Telephone:
724-741-8231
 
 
Telecopier:
724-741-1589







--------------------------------------------------------------------------------




 
WITNESS:
 
MSA Advanced Detection, LLC
 
 
 
 
By:
/s/
By:
/s/
Name:
Richard Roda
Name:
Stacy McMahan
 
 
Title:
Vice President
 
 
Address:
c/o MSA Safety Incorporated
 
 
 
1000 Cranberry Woods Drive
 
 
 
Cranberry Township, PA 16066
 
 
Attention:
Stacy McMahan, Senior Vice President and
 
 
 
Chief Financial Officer
 
 
Telephone:
724-741-8231
 
 
Telecopier:
724-741-1589
 
 
 
 
 
 
 
 
 
WITNESS:
 
General Monitors Transnational, LLC
 
 
 
 
By:
/s/
By:
/s/
Name:
Richard Roda
Name:
Stacy McMahan
 
 
Title:
Vice President, Treasurer and Assistant Secretary
 
 
Address:
c/o MSA Safety Incorporated
 
 
 
1000 Cranberry Woods Drive
 
 
 
Cranberry Township, PA 16066
 
 
Attention:
Stacy McMahan, Senior Vice President and
 
 
 
Chief Financial Officer
 
 
Telephone:
724-741-8231
 
 
Telecopier:
724-741-1589





--------------------------------------------------------------------------------




 
WITNESS:
 
General Monitors, Inc.
 
 
 
 
By:
/s/
By:
/s/
Name:
Richard Roda
Name:
Stacy McMahan
 
 
Title:
Vice President, Treasurer and Assistant Secretary
 
 
Address:
c/o MSA Safety Incorporated
 
 
 
1000 Cranberry Woods Drive
 
 
 
Cranberry Township, PA 16066
 
 
Attention:
Stacy McMahan, Senior Vice President and
 
 
 
Chief Financial Officer
 
 
Telephone:
724-741-8231
 
 
Telecopier:
724-741-1589
 
 
 
 
 
 
 
 
 
WITNESS:
 
MSA International, Inc.
 
 
 
 
By:
/s/
By:
/s/
Name:
Richard Roda
Name:
George Steggles
 
 
Title:
President
 
 
Address:
c/o MSA Safety Incorporated
 
 
 
1000 Cranberry Woods Drive
 
 
 
Cranberry Township, PA 16066
 
 
Attention:
Stacy McMahan, Senior Vice President and
 
 
 
Chief Financial Officer
 
 
Telephone:
724-741-8231
 
 
Telecopier:
724-741-1589





--------------------------------------------------------------------------------




 
WITNESS:
 
MSA Safety Development, LLC
 
 
 
 
By:
/s/
By:
/s/
Name:
Richard Roda
Name:
Stacy McMahan
 
 
Title:
Vice President
 
 
Address:
c/o MSA Safety Incorporated
 
 
 
1000 Cranberry Woods Drive
 
 
 
Cranberry Township, PA 16066
 
 
Attention:
Stacy McMahan, Senior Vice President and
 
 
 
Chief Financial Officer
 
 
Telephone:
724-741-8231
 
 
Telecopier:
724-741-1589
 
 
 
 
 
 
 
 
 
WITNESS:
 
MSA Technology, LLC
 
 
 
 
By:
/s/
By:
/s/
Name:
Richard Roda
Name:
Stacy McMahan
 
 
Title:
Vice President
 
 
Address:
c/o MSA Safety Incorporated
 
 
 
1000 Cranberry Woods Drive
 
 
 
Cranberry Township, PA 16066
 
 
Attention:
Stacy McMahan, Senior Vice President and
 
 
 
Chief Financial Officer
 
 
Telephone:
724-741-8231
 
 
Telecopier:
724-741-1589





--------------------------------------------------------------------------------




 
WITNESS:
 
MSA Innovation, LLC
 
 
 
 
By:
/s/
By:
/s/
Name:
Richard Roda
Name:
Stacy McMahan
 
 
Title:
Vice President
 
 
Address:
c/o MSA Safety Incorporated
 
 
 
1000 Cranberry Woods Drive
 
 
 
Cranberry Township, PA 16066
 
 
Attention:
Stacy McMahan, Senior Vice President and
 
 
 
Chief Financial Officer
 
 
Telephone:
724-741-8231
 
 
Telecopier:
724-741-1589
 
 
 
 



